Motion by appellants to amend remittitur granted. Return of remittitur requested and when returned it will be amended *Page 644 
by adding thereto the following: "A question under the Federal Constitution was presented and necessarily passed upon by this Court. The appellants contended that chapter 893 of the Laws of 1941 (section 40-b, Civil Rights Law) of the State of New York is repugnant to the Fourteenth Amendment of the Constitution of the United States. This court held that the aforesaid law is not repugnant to the Fourteenth Amendment of the Constitution of the United States." (See 292 N.Y. 520.)